DETAILED ACTION
This Office Action is in response to Application filed March 30, 2020.

Election/Restrictions
The restriction requirement mailed September 30, 2021 was incomplete, and therefore, the Examiner revises the restriction requirement as follows to include a subspecies restriction.  The Examiner apologizes for any inconvenience.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 and 16-20, drawn to a method for forming a III-V semiconductor device.
Group II, claims 11-15, drawn to a semiconductor device.

This application further contains the following species and subspecies which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Species are:
Species 1, drawn to an embodiment shown in Fig. 3A of current application.
Species 2, drawn to an embodiment shown in Fig. 3B of current application.
Species 3, drawn to an embodiment shown in Fig. 3C of current application.

Subspecies are:
Subspecies A, drawn to a method for forming a III-nitride semiconductor device or a semiconductor device including the second III-nitride contact layer comprising aluminum gallium nitride (claim 9).
Subspecies B, drawn to a method for forming a III-nitride semiconductor device or a semiconductor device including the second III-nitride contact layer comprising boron gallium nitride (claim 19).

The inventions listed as Groups I-II, Species 1-3 and Subspecies A-B listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the common features as set forth in claim 11 do not show an inventive concept over the prior art as evidenced by Fig. 3A of Asano (US 2007/0228408).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
                                                                                                                                                                                                   January 24, 2022